DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of group I, claims 1-8 in the reply filed on September 08, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-8 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,902,281 B2 in view of Nambu (US Patent No. 4,805,778). 
Regarding claim 1 of this application, claim 1 of U.S. Patent No. 10,902,281 B2 recites all the claimed limitations of claim 1, except for providing the claimed classifying a shape and a size of the non-filtered color in the images. Nambu teaches that the video sensor may be adopted to effect automatic discrimination of bad eggs in degree of dirtiness, size and shape (Figs. 1 and 5, col. 10, line 41 to col. 11, line 21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the classifying as taught by Nambu into claim 1 of U.S. Patent No. 10,902,281 B2’ system in order to automatically detecting and verify the type of debris using an image processing technique.
Regarding claim 2 of this application, claim 1 of U.S. Patent No. 10,902,281 B2 recites all the claimed limitations of claim 2.
Regarding claim 3 of this application, claim 1 of U.S. Patent No. 10,902,281 B2 recites all the claimed limitations of claim 3.
In considering claim 4, the claimed wherein the objects are eggs is met by dirty eggs detection (Figs. 3-4, col. 9, line 29 to col. 11, line 21 of Nambu).
Claims 5-8 of this application are rejected for the same reason as discussed in claims 1-4, respectively.
Claims 16 of this application are rejected for the same reason as discussed in claim 1 above.
Regarding claim 17 of this application, claim 1 of U.S. Patent No. 10,902,281 B2 recites all the claimed limitations of claim 17.
Claims 18-19 of this application are rejected for the same reason as discussed in claims 2-3, respectively.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 4-5, 8, 16-17 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Nambu (US Patent No. 4,805,778).
In considering claim 1, Nambu discloses all the claimed subject matter, note 1) the claimed imaging the conveyor as the conveyor moves the objects is met by the video sensor 7 (Fig. 1, col. 3, line 1 to col. 4, line 30), 2) the claimed filtering out a color of the conveyor and a color of the objects from images created by imaging the conveyor, detecting in the images a non-filtered out color is met by the filter 8 which disposes at the inlet of the video sensor for emitting an incident light serves to pass only a portion of light of a specific wavelength out of the light from the light source 6a of the bad egg locator 6 (Fig. 1, col. 3, line 1 to col. 4, line 30), 3) the claimed classifying a shape and a size of the non-filtered color in the images is met by the video sensor may be adopted to effect automatic discrimination of bad eggs in degree of dirtiness, size and shape (Figs. 1 and 5, col. 10, line 41 to col. 11, line 21), 4) the claimed determining based on at least one of the size and the shape of the non-filtered out color whether the non-filtered out color represents a debris requiring removal is met by the CPU which is enabled to judge as to whether or not the bad egg has reached the unit for removal (Figs. 1 and 9, col. 7, line 57 to col. 8, line 34), and 5) the claimed if the non-filtered out color represents debris requiring removal, then initiating at least one of signaling to stop movement of the conveyor to allow for removal of the debris and an alarm signal is met by the switches 60, 61 which stops the movement of the conveyor and the buzzer is sounded briefly (step 12) when the bad egg indicated (Figs. 1-5, col. 6, line 35 to col. 7, line 15; col. 8, lines 4-34 and col. 9, line 29 to col. 11, line 21).
In considering claim 4, the claimed wherein the objects are eggs is met by dirty eggs detection (Figs. 3-4, col. 9, line 29 to col. 11, line 21).
Claim 5 is rejected for the same reason as discussed in claim 1 above.
Claim 8 is rejected for the same reason as discussed in claim 4 above.
Claim 16 is rejected for the same reason as discussed in claims 1 and 4 above.
In considering claim 17, the claimed further comprising the step of imaging the debris to create a debris image is met by the video sensor may be adopted to effect automatic discrimination of bad eggs in degree of dirtiness, size and shape (Figs. 1 and 5, col. 10, line 41 to col. 11, line 21).  
In considering claim 21, the claimed including the step of modifying the alarm signal based on the type of the debris identified is met by the buzzer is sounded briefly (step 12) when the bad egg indicated (Figs. 1 and 5, col. 6, line 35 to col. 7, line 15 and col. 8, lines 4-34).  
In considering claim 22, the claimed wherein the step of classifying the debris includes comparing the debris to images of commonly found debris including at least one of tools, screws, nuts, and chicken parts is met by dirty eggs detection (Figs. 3-4, col. 9, line 29 to col. 11, line 21).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3, 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nambu (US Patent No. 4,805,778) in view of Wootton et al. (US Patent No. 6,535,637 B1).
In considering claim 2, Nambu discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed further comprising, comparing the nonfiltered out color to a shape stored in a database.  
Wootton et al. teach that a camera obtains an image of the units of medication as they reside in the container, and image processor then processes the image to extract features of the medication including the color or colors of the pills, their shape and size, and any surface features (including any markings) they may have, the extracted features are then compared to a database of medication features to identify the dispensed medication based upon the extracted features (Figs. 1-2, col. 1, line 33 to col. 2, line 6 and col. 3, lines 5-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the image processor as taught by Wootton et al. into Nambu’ system in order to automatically detecting and verify the type of medication dispensed using an image processing technique.
In considering claim 3, the claimed further comprising identifying the nonfiltered out color as debris when the non-filtered out color matches one of the shapes stored in the database is met by the image processor which processes the image to extract features of the medication including the color or colors of the pills, their shape and size… and then compared to a database of medication features to identify the dispensed medication based upon the extracted features (Figs. 1-2, col. 1, line 33 to col. 2, line 6 and col. 3, lines 5-29 of Wootton et al.).
Claims 6-7 are rejected for the same reason as discussed in claims 2-3, respectively.
Claims 18-19 are rejected for the same reason as discussed in claims 2-3, respectively.
9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nambu (US Patent No. 4,805,778) in view of Wootton et al. (US Patent No. 6,535,637 B1) and further in view of Fournel (US 2012/0263310 A1).
In considering claim 20, the combination of Nambu and Wootton et al. disclose all the limitations of the instant invention as discussed in claims 16-19 above, except for providing the claimed wherein the step of identifying the debris includes the step of modifying the alarm signal based on the debris detected. Fournel teaches that typically, to generate sound effects such as impacts of debris against a surface, a sound designer may record many sound samples of objects of a particular material (e.g. wood, glass, metal and the like) hitting a surface (page 1, paragraph #0004 to #0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sound effect as taught by Fournel into the combination of Nambu and Wootton et al.’s system in order to provide the audio signal to alert the user in detecting debris.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Blanc (US Patent No. 6,888,082 B1) discloses analyzing method and device for automatically sorting products such as fruit.
	Christiansen et al. (US Patent No. 6,430,903 B1) disclose nonmetallic debris detector for harvester equipment.
	Jones et al. (US Patent No. 5,085,325) disclose color sorting system and method.
	Peleg (US Patent No. 4,884,696) discloses method and apparatus for automatically inspecting and classifying different objects.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 27, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422